Exhibit 10.2

 

Loan No. 0426195000

 

FIFTH AMENDMENT TO
REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

This Fifth Amendment to Revolving Line of Credit Loan Agreement (this
“Amendment”) is entered into by and between American AgCredit, FLCA (“Lender”)
and Maui Land & Pineapple Company, Inc., a Hawaii corporation (“Borrower”), to
be effective as of October 9, 2009 (the “Effective Date”).

 

RECITALS

 


A.   BORROWER AND LENDER ARE PARTIES TO A REVOLVING LINE OF CREDIT LOAN
AGREEMENT DATED SEPTEMBER 1, 2005 AND AMENDED BY A FIRST AMENDMENT DATED AS OF
DECEMBER 4, 2006, A SECOND AMENDMENT DATED AS OF SEPTEMBER 30, 2008, A THIRD
AMENDMENT DATED AS OF DECEMBER 31, 2008, AND A FOURTH AMENDMENT DATED AS OF
DECEMBER 31, 2008 (AS IT MAY BE FURTHER AMENDED, RESTATED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, THE “CREDIT AGREEMENT”).  (CAPITALIZED TERMS
USED BUT NOT OTHERWISE DEFINED IN THIS AMENDMENT SHALL HAVE THE MEANINGS GIVEN
TO THEM IN THE CREDIT AGREEMENT.)


 


B.   BORROWER HAS REQUESTED THAT LENDER AGREE TO MODIFY CERTAIN TERMS OF THE
CREDIT AGREEMENT.  LENDER IS WILLING TO DO SO ON THE TERMS AND CONDITIONS SET
FORTH IN THIS AMENDMENT.


 

Accordingly the parties agree as follows:

 


1.                                       CONDITIONS PRECEDENT.  THE MODIFICATION
PROVIDED FOR HEREIN IS HEREBY GRANTED PROVIDED THAT THE FOLLOWING CONDITIONS
PRECEDENT ARE SATISFIED BY A DATE ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION:


 


1.1                                 LENDER SHALL HAVE RECEIVED ONE OR MORE
COUNTERPARTS OF THIS AMENDMENT DULY EXECUTED AND DELIVERED BY BORROWER AND EACH
GUARANTOR.


 


1.2                                 ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE CREDIT AGREEMENT SHALL CONTINUE TO BE TRUE AND CORRECT AND
REMAIN IN FULL FORCE AND EFFECT AS OF THE DATE OF THIS AMENDMENT.


 


1.3                                 BORROWER SHALL HAVE PAID TO LENDER A FEE
(THE “AMENDMENT FEE”) IN THE AMOUNT OF $125,000.00.  THE AMENDMENT FEE SHALL BE
CONSIDERED FULLY EARNED AND NON-REFUNDABLE UPON ITS RECEIPT BY LENDER AND NO
PORTION THEREOF SHALL BE REFUNDABLE TO BORROWER UNDER ANY CIRCUMSTANCES.


 


NOTWITHSTANDING THE DATE ON WHICH THE ABOVE CONDITIONS HAVE BEEN SATISFIED, THE
INTEREST CHANGES PROVIDED FOR IN THIS AMENDMENT SHALL BE DEEMED TO HAVE BECOME
EFFECTIVE AS OF OCTOBER 1, 2009 AND THE NEW INTEREST RATES SET FORTH IN THIS
AMENDMENT SHALL BE EFFECTIVE RETROACTIVELY TO OCTOBER 1, 2009.


 


2.                                       AMENDMENTS.  PROVIDED THAT THE
CONDITIONS SPECIFIED IN SECTION 1 OF THIS AMENDMENT HAVE BEEN SATISFIED, THE
CREDIT AGREEMENT SHALL BE MODIFIED AND AMENDED AS FOLLOWS:


 


2.1                                 AMENDED AND RESTATED DEFINITIONS.  THE
FOLLOWING DEFINITIONS SET FORTH IN SECTION 1 OF THE AGREEMENT ARE HEREBY AMENDED
AND RESTATED TO READ AS FOLLOWS:

 


“APPLICABLE SPREAD” SHALL MEAN 4.25%.

 


“BASE RATE” SHALL MEAN THE LIBOR MARKET INDEX RATE.

 

1

--------------------------------------------------------------------------------


 


“CASH EQUIVALENTS” SHALL MEAN (A) SECURITIES ISSUED, GUARANTEED OR INSURED BY
THE UNITED STATES OF AMERICA OR ANY OF ITS AGENCIES WITH MATURITIES OF NOT MORE
THAN ONE YEAR FROM THE DATE ACQUIRED; (B) CERTIFICATES OF DEPOSIT WITH
MATURITIES OF NOT MORE THAN ONE YEAR FROM THE DATE ACQUIRED ISSUED BY A UNITED
STATES FEDERAL OR STATE CHARTERED COMMERCIAL BANK OF RECOGNIZED STANDING, OR A
COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF ANY OTHER COUNTRY WHICH IS A MEMBER
OF THE ORGANIZATION FOR ECONOMIC COOPERATION AND DEVELOPMENT, OR A POLITICAL
SUBDIVISION OF ANY SUCH COUNTRY, ACTING THROUGH A BRANCH OR AGENCY, WHICH BANK
HAS CAPITAL AND UNIMPAIRED SURPLUS IN EXCESS OF $500,000,000 AND WHICH BANK OR
ITS HOLDING COMPANY HAS A SHORT-TERM COMMERCIAL PAPER RATING OF AT LEAST A-2 OR
THE EQUIVALENT BY S&P OR AT LEAST P-2 OR THE EQUIVALENT BY MOODY’S; (C) REVERSE
REPURCHASE AGREEMENTS WITH TERMS OF NOT MORE THAN SEVEN DAYS FROM THE DATE
ACQUIRED, FOR SECURITIES OF THE TYPE DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED
INTO ONLY WITH COMMERCIAL BANKS HAVING THE QUALIFICATIONS DESCRIBED IN CLAUSE
(B) ABOVE; (D) COMMERCIAL PAPER ISSUED BY ANY PERSON INCORPORATED UNDER THE LAWS
OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF AND RATED AT LEAST A-2 OR
THE EQUIVALENT THEREOF BY S&P OR AT LEAST P-2 OR THE EQUIVALENT THEREOF BY
MOODY’S, IN EACH CASE WITH MATURITIES OF NOT MORE THAN ONE YEAR FROM THE DATE
ACQUIRED; AND (E) INVESTMENTS IN MONEY MARKET FUNDS REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, WHICH HAVE NET ASSETS OF AT LEAST
$500,000,000 AND AT LEAST 85% OF WHOSE ASSETS CONSIST OF SECURITIES AND OTHER
OBLIGATIONS OF THE TYPE DESCRIBED IN CLAUSES (A) THROUGH (D) ABOVE.


 


“GAAP” SHALL MEAN UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES SET
FORTH IN THE OPINIONS AND PRONOUNCEMENTS OF THE ACCOUNTING PRINCIPLES BOARD OF
THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS AND STATEMENTS AND
PRONOUNCEMENTS OF THE FINANCIAL ACCOUNTING STANDARDS BOARD OR IN SUCH OTHER
STATEMENTS BY SUCH OTHER ENTITY AS MAY BE APPROVED BY A SIGNIFICANT SEGMENT OF
THE ACCOUNTING PROFESSION, WHICH ARE APPLICABLE TO THE CIRCUMSTANCES AS OF THE
DATE OF DETERMINATION.


 


“PERMITTED ENCUMBRANCES” SHALL MEAN THE FOLLOWING ENCUMBRANCES: (I) LIENS FOR
TAXES OR ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR LEVIES, EITHER NOT YET DUE
AND PAYABLE OR TO THE EXTENT THAT NONPAYMENT THEREOF IS PERMITTED BY THE TERMS
OF THIS AGREEMENT; (II) PLEDGES OR DEPOSITS SECURING OBLIGATIONS UNDER WORKMEN’S
COMPENSATION, UNEMPLOYMENT INSURANCE, SOCIAL SECURITY OR PUBLIC LIABILITY LAWS
OR SIMILAR LEGISLATION; (III) PLEDGES OR DEPOSITS SECURING BIDS, TENDERS,
CONTRACTS (OTHER THAN CONTRACTS FOR THE PAYMENT OF MONEY) OR LEASES TO WHICH
BORROWER OR ANY GUARANTOR IS A PARTY AS LESSEE MADE IN THE ORDINARY COURSE OF
BUSINESS; (IV) WORKERS’, MECHANICS’, SUPPLIERS’ OR SIMILAR LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT ARE EITHER NOT YET DUE AND PAYABLE OR THAT ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH BORROWER
OR ANY GUARANTOR HAS ESTABLISHED ADEQUATE RESERVES; (V) CARRIERS’,
WAREHOUSEMEN’S, OR OTHER SIMILAR POSSESSORY LIENS ARISING IN THE ORDINARY COURSE
OF BUSINESS; (VI) AN ATTACHMENT OR JUDGMENT LIEN, BUT ONLY FOR A PERIOD OF
THIRTY (30) DAYS FOLLOWING ATTACHMENT OF SUCH LIEN AND SUCH ATTACHMENT OR
JUDGMENT LIEN SHALL CEASE TO BE A PERMITTED ENCUMBRANCE IF THE OBLIGATION THAT
IT SECURES HAS NOT BEEN SATISFIED OR BONDED DURING SUCH THIRTY (30) DAY PERIOD;
(VII) ZONING RESTRICTIONS, EASEMENTS, LICENSES, OR OTHER RESTRICTIONS ON THE USE
OF REAL PROPERTY OR OTHER MINOR IRREGULARITIES IN TITLE (INCLUDING LEASEHOLD
TITLE) THERETO, SO LONG AS THE SAME DO NOT MATERIALLY IMPAIR THE USE, VALUE, OR
MARKETABILITY OF SUCH REAL PROPERTY, LEASES OR LEASEHOLD ESTATES; (VIII) LIENS
SECURING INDEBTEDNESS OWED BY A SUBSIDIARY TO BORROWER; (IX) SECURITY INTERESTS
SECURING PURCHASE MONEY INDEBTEDNESS IN CAPITAL ASSETS, THE ACQUISITION OF WHICH
IS PERMITTED BY THIS AGREEMENT, AND SO LONG AS THE SECURITY INTEREST DOES NOT
ENCUMBER ANY ASSET OTHER THAN THE ASSET ACQUIRED; (X) ANY LIEN LISTED AS A
PERMITTED ENCUMBRANCE ON THE DISCLOSURE SCHEDULE REFERRED TO IN EXHIBIT A TO THE
FIFTH AMENDMENT; AND (XI) THE

 

2

--------------------------------------------------------------------------------



 


REFINANCING OF THE REAL PROPERTY MORTGAGES REFERRED TO IN THE DISCLOSURE
SCHEDULE REFERRED TO IN EXHIBIT A TO THE FIFTH AMENDMENT, PROVIDED THAT SUCH
REFINANCING COVERS THE SAME PROPERTY COVERED BY THE ORIGINAL MORTGAGES, SECURES
A PRINCIPAL AMOUNT NOT IN EXCESS OF THAT SECURED BY SUCH MORTGAGES ON THE DATE
OF REFINANCING, AND THE TERMS OF SUCH REFINANCING HAVE ALL BEEN NEGOTIATED AT
ARMS LENGTH AND ARE ON FAIR MARKET TERMS..


 


2.2                                 NEW DEFINITIONS.  THE FOLLOWING DEFINITIONS
ARE HEREBY ADDED TO SECTION 1 OF THE AGREEMENT:


 


“CAPITALIZED LEASE OBLIGATION” SHALL MEAN OBLIGATIONS UNDER A LEASE (TO PAY RENT
OR OTHER AMOUNTS UNDER ANY LEASE OR OTHER ARRANGEMENT CONVEYING THE RIGHT TO
USE) THAT ARE REQUIRED TO BE CAPITALIZED FOR FINANCIAL REPORTING PURPOSES IN
ACCORDANCE WITH GAAP.  THE AMOUNT OF A CAPITALIZED LEASE OBLIGATION IS THE
CAPITALIZED AMOUNT OF SUCH OBLIGATION DETERMINED IN ACCORDANCE WITH GAAP.


 


“CONSOLIDATED ADJUSTED EBITDA” SHALL MEAN, FOR ANY PERIOD, FOR BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, THE SUM (WITHOUT DUPLICATION) OF:
(A) CONSOLIDATED NET INCOME; PLUS (B) THE SUM OF (I) FEDERAL, STATE, LOCAL, AND
FOREIGN INCOME TAXES, (II) INTEREST EXPENSE (INCLUDING THE INTEREST PORTION OF
ANY CAPITALIZED LEASE OBLIGATIONS) AND (III) DEPLETION, DEPRECIATION AND
AMORTIZATION; PLUS (C) RESTRUCTURING EXPENSES; PLUS (D) THE SUM OF EXTRAORDINARY
EXPENSES AND NONCASH EXPENSES; MINUS (E) THE SUM OF EXTRAORDINARY GAINS AND
NONCASH GAINS.


 


“DERIVATIVES CONTRACT” SHALL MEAN (A) ANY TRANSACTION (INCLUDING ANY MASTER
AGREEMENT, CONFIRMATION OR OTHER AGREEMENT WITH RESPECT TO ANY SUCH TRANSACTION)
NOW EXISTING OR HEREAFTER ENTERED INTO BY BORROWER OR ANY OF ITS SUBSIDIARIES
(I) WHICH IS A RATE SWAP TRANSACTION, SWAP OPTION, BASIS SWAP, FORWARD RATE
TRANSACTION, COMMODITY SWAP, COMMODITY OPTION, EQUITY OR EQUITY INDEX SWAP,
EQUITY OR EQUITY INDEX OPTION, BOND OPTION, INTEREST RATE OPTION, FOREIGN
EXCHANGE TRANSACTION, CAP TRANSACTION, FLOOR TRANSACTION, COLLAR TRANSACTION,
CURRENCY SWAP TRANSACTION, CROSS-CURRENCY RATE SWAP TRANSACTION, CURRENCY
OPTION, CREDIT PROTECTION TRANSACTION, CREDIT SWAP, CREDIT DEFAULT SWAP, CREDIT
DEFAULT OPTION, TOTAL RETURN SWAP, CREDIT SPREAD TRANSACTION, REPURCHASE
TRANSACTION, REVERSE REPURCHASE TRANSACTION, BUY/SELL-BACK TRANSACTION,
SECURITIES LENDING TRANSACTION, WEATHER INDEX TRANSACTION OR FORWARD PURCHASE OR
SALE OF A SECURITY, COMMODITY OR OTHER FINANCIAL INSTRUMENT OR INTEREST
(INCLUDING ANY OPTION WITH RESPECT TO ANY OF THESE TRANSACTIONS) OR (II) WHICH
IS A TYPE OF TRANSACTION THAT IS SIMILAR TO ANY TRANSACTION REFERRED TO IN
CLAUSE (I) ABOVE THAT IS CURRENTLY, OR IN THE FUTURE BECOMES, RECURRENTLY
ENTERED INTO IN THE FINANCIAL MARKETS (INCLUDING TERMS AND CONDITIONS
INCORPORATED BY REFERENCE IN SUCH AGREEMENT) AND WHICH IS A FORWARD, SWAP,
FUTURE, OPTION OR OTHER DERIVATIVE ON ONE OR MORE RATES, CURRENCIES,
COMMODITIES, EQUITY SECURITIES OR OTHER EQUITY INSTRUMENTS, DEBT SECURITIES OR
OTHER DEBT INSTRUMENTS, ECONOMIC INDICES OR MEASURES OF ECONOMIC RISK OR VALUE,
OR OTHER BENCHMARKS AGAINST WHICH PAYMENTS OR DELIVERIES ARE TO BE MADE, AND
(B) ANY COMBINATION OF THESE TRANSACTIONS.


 


“EQUITY INTEREST” SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY SHARE OF CAPITAL
STOCK OF (OR OTHER OWNERSHIP OR PROFIT INTERESTS IN) SUCH PERSON, ANY WARRANT,
OPTION OR OTHER RIGHT FOR THE PURCHASE OR OTHER ACQUISITION FROM SUCH PERSON OF
ANY SHARE OF CAPITAL STOCK OF (OR OTHER OWNERSHIP OR PROFIT INTERESTS IN) SUCH
PERSON WHETHER OR NOT CERTIFICATED, ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SHARE OF CAPITAL STOCK OF (OR OTHER OWNERSHIP OR PROFIT
INTERESTS IN) SUCH PERSON OR WARRANT, RIGHT OR OPTION FOR THE PURCHASE OR OTHER
ACQUISITION FROM SUCH PERSON OF SUCH SHARES (OR SUCH OTHER INTERESTS), AND ANY
OTHER OWNERSHIP OR PROFIT INTEREST IN SUCH PERSON (INCLUDING, WITHOUT
LIMITATION, PARTNERSHIP,

 

3

--------------------------------------------------------------------------------


 


MEMBER OR TRUST INTERESTS THEREIN), WHETHER VOTING OR NONVOTING, AND WHETHER OR
NOT SUCH SHARE, WARRANT, OPTION, RIGHT OR OTHER INTEREST IS AUTHORIZED OR
OTHERWISE EXISTING ON ANY DATE OF DETERMINATION.


 


“FIFTH AMENDMENT” SHALL MEAN THE FIFTH AMENDMENT TO REVOLVING LINE OF CREDIT
LOAN AGREEMENT BETWEEN BORROWER AND LENDER DATED ON OR ABOUT SEPTEMBER 30, 2009.


 


“GOVERNMENTAL AUTHORITY” SHALL MEAN ANY NATIONAL, STATE OR LOCAL GOVERNMENT
(WHETHER DOMESTIC OR FOREIGN), ANY POLITICAL SUBDIVISION THEREOF OR ANY OTHER
GOVERNMENTAL, QUASI-GOVERNMENTAL, JUDICIAL, ADMINISTRATIVE, PUBLIC OR STATUTORY
INSTRUMENTALITY, AUTHORITY, BODY, AGENCY, BUREAU, COMMISSION, BOARD, DEPARTMENT
OR OTHER ENTITY (INCLUDING, WITHOUT LIMITATION, THE FEDERAL DEPOSIT INSURANCE
CORPORATION, THE COMPTROLLER OF THE CURRENCY OR THE FEDERAL RESERVE BOARD, ANY
CENTRAL BANK OR ANY COMPARABLE AUTHORITY) OR ANY ARBITRATOR WITH AUTHORITY TO
BIND A PARTY AT LAW.


 


“INDEBTEDNESS” SHALL MEAN , WITH RESPECT TO A PERSON, AT THE TIME OF COMPUTATION
THEREOF, ALL OF THE FOLLOWING (WITHOUT DUPLICATION): (A) ALL OBLIGATIONS OF SUCH
PERSON IN RESPECT OF MONEY BORROWED; (B) ALL OBLIGATIONS OF SUCH PERSON (OTHER
THAN TRADE DEBT INCURRED IN THE ORDINARY COURSE OF BUSINESS), WHETHER OR NOT FOR
MONEY BORROWED (I) REPRESENTED BY NOTES PAYABLE, OR DRAFTS ACCEPTED, IN EACH
CASE REPRESENTING EXTENSIONS OF CREDIT, (II) EVIDENCED BY BONDS, DEBENTURES,
NOTES OR SIMILAR INSTRUMENTS, OR (III) CONSTITUTING PURCHASE MONEY INDEBTEDNESS,
CONDITIONAL SALES CONTRACTS, TITLE RETENTION DEBT INSTRUMENTS OR OTHER SIMILAR
INSTRUMENTS, UPON WHICH INTEREST CHARGES ARE CUSTOMARILY PAID OR THAT ARE ISSUED
OR ASSUMED AS FULL OR PARTIAL PAYMENT FOR PROPERTY; (C) CAPITALIZED LEASE
OBLIGATIONS OF SUCH PERSON; (D) ALL REIMBURSEMENT OBLIGATIONS OF SUCH PERSON
UNDER OR IN RESPECT OF ANY LETTERS OF CREDIT OR ACCEPTANCES (WHETHER OR NOT THE
SAME HAVE BEEN PRESENTED FOR PAYMENT); (E) ALL OFF-BALANCE SHEET OBLIGATIONS OF
SUCH PERSON; (F) ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE, REDEEM, RETIRE,
DEFEASE OR OTHERWISE MAKE ANY PAYMENT IN RESPECT OF ANY MANDATORILY REDEEMABLE
STOCK ISSUED BY SUCH PERSON OR ANY OTHER PERSON, VALUED AT THE GREATER OR ITS
VOLUNTARY OR INVOLUNTARY LIQUIDATION PREFERENCE PLUS ACCRUED AND UNPAID
DIVIDENDS; (G) NET OBLIGATIONS UNDER ANY DERIVATIVE CONTRACT (WHICH SHALL BE
DEEMED TO HAVE AN AMOUNT EQUAL TO THE TERMINATION VALUE THEREOF AT SUCH TIME BUT
IN NO EVENT SHALL BE LESS THAN ZERO); AND (H) ALL INDEBTEDNESS OF OTHER PERSONS
WHICH (I) SUCH PERSON HAS GUARANTEED OR IS OTHERWISE RECOURSE TO SUCH PERSON OR
(II) IS SECURED BY A LIEN ON ANY PROPERTY OF SUCH PERSON.  FOR PURPOSES OF THIS
DEFINITION, (X) THE AMOUNT OF ANY INDEBTEDNESS REPRESENTED BY A GUARANTY OR
OTHER SIMILAR INSTRUMENT SHALL BE THE LESSER OF THE PRINCIPAL AMOUNT OF THE
OBLIGATIONS GUARANTEED AND OUTSTANDING AND THE MAXIMUM AMOUNT FOR WHICH THE
GUARANTEEING PERSON MAY BE LIABLE PURSUANT TO THE TERMS OF THE GUARANTY, AND
(Y) THE AMOUNT OF ANY INDEBTEDNESS DESCRIBED IN CLAUSE (H)(II) ABOVE SHALL BE
THE LOWER OF THE AMOUNT OF THE OBLIGATION AND THE FAIR MARKET VALUE OF THE
ASSETS SECURING SUCH OBLIGATION.


 


“LIBOR MARKET RATE INDEX” SHALL MEAN, FOR ANY DAY, THE LIBOR RATE AS OF THAT DAY
FOR ONE-MONTH DEPOSITS IN U.S. DOLLARS AT APPROXIMATELY 9:00 A.M. PACIFIC TIME
FOR SUCH DAY (OR IF SUCH DAY IS NOT A BUSINESS DAY, THE IMMEDIATELY PRECEDING
BUSINESS DAY).  THE LIBOR MARKET INDEX RATE SHALL BE DETERMINED ON A DAILY
BASIS.


 


“MANDATORILY REDEEMABLE STOCK” SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY
EQUITY INTEREST OF SUCH PERSON WHICH BY THE TERMS OF SUCH EQUITY INTEREST (OR BY
THE TERMS OF ANY SECURITY INTO WHICH IT IS CONVERTIBLE OR FOR WHICH IT IS
EXCHANGEABLE OR EXERCISABLE), UPON THE HAPPENING OF ANY EVENT OR OTHERWISE,
(A) MATURES OR IS MANDATORILY REDEEMABLE, PURSUANT TO A SINKING FUND OBLIGATION
OR OTHERWISE (OTHER THAN AN EQUITY INTEREST TO THE EXTENT REDEEMABLE IN EXCHANGE
FOR COMMON STOCK OR OTHER EQUIVALENT COMMON EQUITY

 

4

--------------------------------------------------------------------------------


 


INTERESTS AT THE OPTION OF THE ISSUER OF SUCH EQUITY INTEREST), (B) IS
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR INDEBTEDNESS OR MANDATORILY
REDEEMABLE STOCK, OR (C) IS REDEEMABLE AT THE OPTION OF THE HOLDER THEREOF, IN
WHOLE OR PART (OTHER THAN AN EQUITY INTEREST WHICH IS REDEEMABLE SOLELY IN
EXCHANGE FOR COMMON STOCK OR OTHER EQUIVALENT COMMON EQUITY INTERESTS), IN EACH
CASE ON OR PRIOR TO THE DATE ON WHICH ALL LOANS ARE SCHEDULED TO BE DUE AND
PAYABLE IN FULL.


 


“MPC” SHALL MEAN MAUI PINEAPPLE COMPANY, LTD., A HAWAII CORPORATION, OR A
SUCCESSOR ENTITY THAT HOLDS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS PURSUANT TO A
MERGER, SALE OR OTHER TRANSACTION THAT HAS BEEN APPROVED BY LENDER IN ITS
REASONABLE DISCRETION.


 


“NONRECOURSE INDEBTEDNESS” SHALL MEAN, WITH RESPECT TO A PERSON, INDEBTEDNESS
FOR BORROWED MONEY IN RESPECT OF WHICH RECOURSE FOR PAYMENT (EXCEPT FOR
CUSTOMARY EXCEPTIONS FOR FRAUD, MISAPPLICATION OF FUNDS, ENVIRONMENTAL
INDEMNITIES, AND OTHER SIMILAR CUSTOMARY EXCEPTIONS TO NONRECOURSE LIABILITY
(BUT NOT EXCEPTIONS RELATING TO BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER
SIMILAR EVENTS) IN A FORM REASONABLY ACCEPTABLE TO LENDER) IS CONTRACTUALLY
LIMITED TO SPECIFIC ASSETS OF SUCH PERSON ENCUMBERED BY A LIEN SECURING SUCH
INDEBTEDNESS.


 


“OFF-BALANCE SHEET OBLIGATIONS” SHALL MEAN LIABILITIES AND OBLIGATIONS OF
BORROWER, ANY SUBSIDIARY OR ANY OTHER PERSON IN RESPECT OF “OFF-BALANCE SHEET
ARRANGEMENTS” (AS DEFINED IN ITEM 303(A)(4)(II) OF REGULATION S-K PROMULGATED
UNDER THE SECURITIES ACT) WHICH BORROWER WOULD BE REQUIRED TO DISCLOSE IN THE
“MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
OPERATIONS” SECTION OF BORROWER’S REPORT ON FORM 10-Q OR FORM 10-K (OR THEIR
EQUIVALENTS) WHICH BORROWER IS REQUIRED TO FILE WITH THE SEC (OR ANY
GOVERNMENTAL AUTHORITY SUBSTITUTED THEREFOR).


 


“TOTAL LIABILITIES” MEANS, AS TO ANY PERSON AS OF A GIVEN DATE, ALL LIABILITIES
WHICH WOULD, IN CONFORMITY WITH GAAP, BE PROPERLY CLASSIFIED AS A LIABILITY ON A
CONSOLIDATED BALANCE SHEET OF SUCH PERSON AS OF SUCH DATE.


 


“UNCONSOLIDATED AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY OTHER
PERSON IN WHOM SUCH PERSON HOLDS AN INVESTMENT, WHICH INVESTMENT IS ACCOUNTED
FOR IN THE FINANCIAL STATEMENTS OF SUCH PERSON ON AN EQUITY BASIS OF ACCOUNTING
AND WHOSE FINANCIAL RESULTS WOULD NOT BE CONSOLIDATED UNDER GAAP WITH THE
FINANCIAL RESULTS OF SUCH PERSON ON THE CONSOLIDATED FINANCIAL STATEMENTS OF
SUCH PERSON.


 


2.3                                 MODIFIED DEFINITIONS.  THE FOLLOWING
DEFINITIONS SET FORTH IN SECTION 1 OF THE AGREEMENT ARE HEREBY MODIFIED AS
FOLLOWS:


 


(A)                                  THE DEFINITION OF “FIXED RATE TRANCHE” IS
HEREBY AMENDED TO DELETE THE WORDS “AND THE ONE YEAR FIXED RATE TRANCHE” AND TO
ADD THE WORD “AND” BEFORE THE WORDS “SIX MONTH FIXED RATE TRANCHE.”


 


(B)                                 THE DEFINITION OF “INTEREST PERIOD” IS
HEREBY AMENDED TO DELETE THE WORDS “OR TWELVE (12) MONTHS ADD THE WORD “OR”
BEFORE THE WORDS “SIX (6) MONTHS.”


 


2.4                                 DELETED DEFINITIONS.  THE FOLLOWING
DEFINITIONS SET FORTH IN SECTION 1 OF THE AGREEMENT ARE HEREBY DELETED:


 


“DRAW PERIOD”


 


“ONE YEAR FIXED RATE TRANCHE”


 


“TERM LOAN”

 

5

--------------------------------------------------------------------------------


 


2.5                                 AMENDMENT OF SECTION 3(A).  SECTION 3(A) OF
THE AGREEMENT IS HEREBY AMENDED TO ADD THE WORDS “DAY BEFORE” PRIOR TO THE WORDS
“MATURITY DATE” ON LINE 2 AND TO DELETE THE THIRD AND FOURTH SENTENCES THEREOF.


 


2.6                                 AMENDMENT OF SECTION 3(C).  SECTION 3(C) OF
THE AGREEMENT IS HEREBY AMENDED TO DELETE THE LAST SENTENCE OF SUCH SECTION AND
REPLACE IT WITH THE FOLLOWING: “NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, FROM AND AFTER OCTOBER 1, 2009, IN NO EVENT SHALL THE
BASE RATE BE LESS THAN FIVE AND ONE-HALF OF ONE PERCENT (5.50%) PER ANNUM.”


 


2.7                                 AMENDMENT OF SECTION 3(D)(2). 
SECTION 3(D)(2) OF THE AGREEMENT IS HEREBY AMENDED TO (I) DELETE “THIS
SECTION 3(D)(2)” AND REPLACE IT WITH “SECTION 3(D)(1)” IN EACH PLACE WHERE IT
APPEARS IN SUCH SECTION, (II) RENUMBER SUCH SUBSECTION AS SECTION 3(D)(3), AND
(III) INSERT THE FOLLOWING AS NEW SUBSECTION 3(D)(2):


 


(2)                                  INTEREST ON FIXED RATE TRANCHES.  EACH
FIXED RATE TRANCHE SHALL BEAR INTEREST, FROM THE CLOSING DATE THROUGH THE DATE
ON WHICH SUCH FIXED RATE TRANCHE IS PAID IN FULL, AT A RATE PER ANNUM EQUAL TO
THE GREATER OF (I) FIVE AND ONE-HALF OF ONE PERCENT (5.50%) OR (II) THE SUM OF
(X) THE APPLICABLE LIBOR RATE FOR SUCH FIXED RATE TRANCHE, PLUS (Y) THE
APPLICABLE SPREAD FOR THE INTEREST PERIOD THEN IN EFFECT FOR SUCH FIXED RATE
TRANCHE.


 


2.8                                 AMENDMENT OF SECTION 3(I).  SECTION 3(I) OF
THE AGREEMENT IS HEREBY AMENDED TO DELETE “OR LENDER” FROM SUCH SECTION, AND TO
DELETE “SECTION 3(I)(3)” AND REPLACE IT WITH “SECTION 3(I)”.


 


2.9                                 AMENDMENT OF SECTION 4(B).  SECTION 4(B) OF
THE AGREEMENT IS HEREBY AMENDED TO DELETE “MARCH 13, 2010” AND REPLACE IT WITH
“MARCH 1, 2011” AND TO ADD THE FOLLOWING SENTENCE AT THE END THEREOF:  “ANY
EXTENSION OF THE MATURITY DATE SHALL BE IN THE SOLE AND ABSOLUTE DISCRETION OF
LENDER.”


 


2.10                           AMENDMENT AND RESTATEMENT OF SECTION 4(D). 
SECTION 4(D) IS HEREBY AMENDED AND RESTATED TO READ AS FOLLOWS:


 


(D)                                 LATE CHARGE.  IF ANY PAYMENT REQUIRED UNDER
THIS AGREEMENT IS NOT PAID WITHIN TEN (10) DAYS AFTER IT BECOMES DUE AND
PAYABLE, BORROWER SHALL PAY A LATE CHARGE FOR LATE PAYMENT TO COMPENSATE LENDER
FOR THE LOSS OF USE OF FUNDS AND FOR THE EXPENSES OF HANDLING THE DELINQUENT
PAYMENT, IN AN AMOUNT EQUAL TO FOUR PERCENT (4%) OF SUCH DELINQUENT PAYMENT. 
SUCH LATE CHARGE SHALL BE PAID IN ANY EVENT NOT LATER THAN THE DUE DATE OF THE
NEXT SUBSEQUENT INSTALLMENT OF PRINCIPAL AND/OR INTEREST.  IN THE EVENT THE
MATURITY OF THE OBLIGATIONS HEREUNDER OCCURS OR IS ACCELERATED, THIS
SECTION SHALL APPLY ONLY TO PAYMENTS OVERDUE PRIOR TO THE TIME OF SUCH
ACCELERATION.  THIS SECTION SHALL NOT BE DEEMED TO BE A WAIVER OF LENDER’S RIGHT
TO ACCELERATE PAYMENT OF ANY OF THE OBLIGATIONS AS PERMITTED UNDER THE TERMS OF
THIS AGREEMENT.


 


2.11                           AMENDMENT OF SECTION 4(E).  SECTION 4(E) OF THE
AGREEMENT IS HEREBY AMENDED TO (A) DELETE “ONE QUARTER OF ONE-PERCENT (.0.25%)”
IN THE FIRST SENTENCE AND REPLACING IT WITH “FOUR-TENTHS OF ONE PERCENT
(0.40%),” AND (B) DELETING THE THIRD SENTENCE AND ALL THE LANGUAGE FOLLOWING THE
THIRD SENTENCE.”


 


2.12                           AMENDMENT OF SECTION 6(D).  SECTION 6(D) OF THE
AGREEMENT IS HEREBY AMENDED TO DELETE THE NUMBER “(1),” TO DELETE “OR THE ONE
YEAR FIXED RATE TRANCHE,” TO DELETE “; AND” AT THE END OF THE PARAGRAPH FORMERLY
NUMBERED “(1),” AND TO DELETE PARAGRAPH (2) IN ITS ENTIRETY.

 

6

--------------------------------------------------------------------------------



 


2.13                           AMENDMENT OF SECTION 11.  SECTION 11 OF THE
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

2.13.1                  SECTION 11(G)(2) OF THE AGREEMENT IS AMENDED AND
RESTATED TO READ AS FOLLOWS:

 


(2)                                  QUARTERLY FINANCIAL STATEMENTS, PROJECTED
FINANCIAL STATEMENTS AND OPERATING AND CAPITAL PLAN UPDATES.  NO LATER THAN
SIXTY (60) DAYS AFTER THE END OF EACH FISCAL QUARTER: (I) INTERNALLY PREPARED
QUARTERLY FINANCIAL STATEMENTS CONTAINING THE SAME INFORMATION REGULARLY
GENERATED BY BORROWER ON ITS INTERNAL QUARTERLY FINANCIAL STATEMENTS AND ITS
QUARTERLY FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION ON FORM 10-Q,
ACCOMPANIED BY A COMPLIANCE CERTIFICATE FROM BORROWER’S CHIEF FINANCIAL OFFICER,
IN THE FORM ATTACHED HERETO AS EXHIBIT B, CERTIFYING THAT AS OF THE DATE OF SUCH
FINANCIAL STATEMENT THERE DID NOT EXIST A DEFAULT OR EVENT OF DEFAULT UNDER THIS
AGREEMENT; (II) PROJECTIONS OF THE FINANCIAL STATEMENTS OF THE BORROWER FOR THE
NEXT SIX FISCAL QUARTERS, INCLUDING A PROJECTED INCOME STATEMENT, BALANCE SHEET
AND CASH FLOW STATEMENT OF BORROWER FOR THE SIX FISCAL QUARTER PERIOD
IMMEDIATELY FOLLOWING SUCH FISCAL QUARTER, WHICH PROJECTION SHALL STATE THE
ASSUMPTIONS USED IN THE PREPARATION THEREOF, INCLUDE A DESCRIPTION AND
DISCUSSION OF THE VARIANCE OF THE PERFORMANCE PROJECTED IN SUCH PROJECTED
FINANCIAL STATEMENTS FROM THE PERFORMANCE DURING THE FISCAL QUARTER THEN ENDED,
AND INCLUDE A COMMENTARY WITH RESPECT TO THE PERFORMANCE OF THE SEGMENTS
DESCRIBED IN SUCH PROJECTED FINANCIAL STATEMENTS, ACCOMPANIED BY A CERTIFICATE
FROM BORROWER’S CHIEF FINANCIAL OFFICER CERTIFYING THAT SUCH FINANCIAL
PROJECTIONS REPRESENT BORROWER’S BEST ESTIMATES AND ASSUMPTIONS AS TO
PERFORMANCE DURING SUCH PERIOD, WHICH BORROWER BELIEVES TO BE FAIR AND
REASONABLE AS OF THE TIME MADE IN THE LIGHT OF THEN CURRENT AND REASONABLY
FORESEEABLE BUSINESS CONDITIONS; (III) AN UPDATE OF THE BORROWERS OPERATING AND
CAPITAL PLAN FOR THE FISCAL QUARTER THEN ENDED, WHICH SHALL INCLUDE, WITHOUT
LIMITATION, A SEGMENT OVERVIEW, A REVIEW OF OBJECTIVES AND WORK STREAMS,
PROGRESS UPDATES, A REVIEW OF ACTIONS TO DATE, A RESPONSIBILITY MATRIX, AND AN
OUTSOURCED, LEASED OR SOLD UPDATE; (IV) A RECONCILIATION, ON A ROLLING FOUR
QUARTER BASIS ENDING WITH THE MOST RECENT FISCAL QUARTER THEN ENDED, OF THE
ACTUAL CONSOLIDATED ADJUSTED EBITDA PROJECTED FOR EACH FISCAL QUARTER DURING
SUCH PERIOD TO THE ACTUAL CONSOLIDATED ADJUSTED EBITDA CONTAINED IN THE
QUARTERLY FINANCIAL STATEMENTS PROVIDED BY BORROWER PURSUANT TO THIS SECTION;
AND (V) A LEASING/OCCUPANCY STATUS REPORT, TOGETHER WITH A CURRENT RENT ROLL,
FOR ANY REAL PROPERTY OWNED BY BORROWER THAT IS USED FOR RETAIL OR COMMERCIAL
PURPOSES;


 

2.13.2                  SECTION 11(G)(9) OF THE AGREEMENT IS AMENDED TO DELETE
THE “AND” AT THE END OF SUCH SECTION.

 

2.13.3                  SECTION 11(G)(10) OF THE AGREEMENT IS AMENDED AND
RESTATED TO READ AS FOLLOWS:

 


(10)                            CONSOLIDATED CASH FLOW FORECAST.  NO LATER THAN
TWENTY (20) DAYS FOLLOWING THE END OF EACH MONTH, A CONSOLIDATED FORECAST OF THE
CASH FLOWS OF BORROWER FOR THE UPCOMING TWENTY-FOUR MONTH PERIOD, WHICH FORECAST
SHALL STATE THE ASSUMPTIONS USED IN THE PREPARATION THEREOF AND BE ACCOMPANIED
BY A CERTIFICATE FROM BORROWER’S CHIEF FINANCIAL OFFICER CERTIFYING THAT SUCH
FORECAST REPRESENTS BORROWER’S BEST ESTIMATE AND ASSUMPTION AS TO PERFORMANCE
DURING SUCH PERIOD, WHICH BORROWER BELIEVES TO BE FAIR AND REASONABLE AS OF THE
TIME MADE IN THE LIGHT OF THEN CURRENT AND REASONABLY FORESEEABLE BUSINESS
CONDITIONS;

 

7

--------------------------------------------------------------------------------


 

2.13.4      A NEW SECTION 11(G)(11) OF THE AGREEMENT IS HEREBY ADDED AS FOLLOWS:

 

(11)         QUARTERLY CONFERENCE CALLS.  PROMPTLY UPON DELIVERY OF THE
FINANCIAL INFORMATION DESCRIBED IN SECTION 11(G)(2) ABOVE, BORROWER’S CHIEF
FINANCIAL OFFICER OR HIS/HER DESIGNEE SHALL MAKE HIMSELF/HERSELF AVAILABLE, AT A
TIME ACCEPTABLE TO LENDER, FOR A CONFERENCE CALL TO DISCUSS SUCH INFORMATION;
AND

 

2.13.5      A NEW SECTION 11(G)(12) OF THE AGREEMENT IS HEREBY ADDED AS FOLLOWS:

 

(12)         OTHER INFORMATION.  SUCH OTHER INFORMATION REGARDING THE CONDITION
OR OPERATIONS, FINANCIAL OR OTHERWISE, OF BORROWER OR ANY GUARANTOR AS LENDER
MAY, FROM TIME TO TIME, REASONABLY REQUEST.  ALL INFORMATION PROVIDED BY
BORROWER TO LENDER PURSUANT TO THIS SECTION SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER IN ALL RESPECTS.

 


2.14                           AMENDMENT OF SECTION 12(B).  SECTION 12(B) OF THE
AGREEMENT IS HEREBY AMENDED TO REPLACE “AND (III)” WITH “(III) ALL OR A PORTION
OF THE ASSETS OF MPC; (IV) ALL OR A PORTION OF THE EQUITY INTEREST HELD BY
BORROWER IN MPC; AND (V)”.


 


2.15                           AMENDMENT OF SECTION 12(D).  SECTION 12(D) OF THE
AGREEMENT IS HEREBY AMENDED TO REPLACE “COLLATERAL” WITH “ANY ASSETS OF
BORROWER,”.


 


2.16                           AMENDMENT OF SECTION 12(E).  SECTION 12(E) OF THE
AGREEMENT IS HEREBY AMENDED TO REPLACE “FORTY MILLION DOLLARS ($40,000,000)”
WITH “SEVEN MILLION DOLLARS ($7,000,000)” AND “2005” WITH “2009”.


 


2.17                           AMENDMENT AND RESTATEMENT OF SECTION 12(I). 
SECTION 12(I) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ AS
FOLLOWS:


 


(I)  INDEBTEDNESS.  INCUR ANY INDEBTEDNESS OTHER THAN THE LOAN, EXCEPT FOR
INDEBTEDNESS DISCLOSED ON THE CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS
SUBSIDIARIES DATED AS OF SEPTEMBER 30, 2009, PROVIDED, HOWEVER, THAT
(I) BORROWER MAY INCUR UP TO $50,000,000 IN TOTAL INDEBTEDNESS OUTSTANDING AT
ANY TIME PURSUANT TO THAT CERTAIN AMENDED AND RESTATED CREDIT AGREEMENT, DATED
AS OF EVEN DATE HEREWITH, BETWEEN BORROWER, WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT AND SOLE LEAD ARRANGER, AND THE FINANCIAL
INSTITUTIONS PARTY THERETO; (II) BORROWER MAY INCUR UP TO $250,000 IN TOTAL
INDEBTEDNESS OUTSTANDING AT ANY TIME IN CONNECTION WITH THE ACQUISITION OR LEASE
OF EQUIPMENT USED IN THE ORDINARY COURSE OF ITS BUSINESS; (III) BORROWER MAY
INCUR CAPITALIZED LEASE OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS; AND
(IV) THE AMOUNT OF INDEBTEDNESS ATTRIBUTABLE TO THE CONVERTIBLE DEBT OF BORROWER
IN EXISTENCE AS OF THE DATE HEREOF MAY BE INCREASED, PROVIDED THAT SUCH INCREASE
ARISES SOLELY FROM THE RECALCULATION OF THE AMOUNT OF SUCH DEBT UNDER GAAP BASED
ON A CHANGE IN THE STOCK PRICE OF SHARES OF BORROWER (AND NOT AS A RESULT OF THE
ISSUANCE OF NEW INDEBTEDNESS).


 


2.18                           AMENDMENT AND RESTATEMENT OF SECTION 12(J). 
SECTION 12(J) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ AS
FOLLOWS:


 


(J)  TOTAL LIABILITIES.  PERMIT ITS TOTAL LIABILITIES TO EXCEED $240,000,000 AT
ANY TIME, AS CALCULATED AT THE END OF EACH FISCAL QUARTER.


 


2.19                           ADDITION OF NEW SECTION 12(K).  A NEW
SECTION 12(K) OF THE AGREEMENT IS HEREBY ADDED AS FOLLOWS:

 

8

--------------------------------------------------------------------------------



 


(K)           LIQUIDITY.  PERMIT ITS LIQUIDITY, AS OF THE END OF ANY CALENDAR
QUARTER, TO BE LESS THAN $8,000,000.  AS USED HEREIN, “LIQUIDITY” SHALL MEAN THE
SUM OF (I) CASH, (II) CASH EQUIVALENTS, (III) PUBLICLY TRADED AND PUBLICLY
QUOTED MARKETABLE SECURITIES ACCEPTABLE TO LENDER AGENT IN ITS REASONABLE
DISCRETION, (IV) UNDISBURSED COMMITMENT UNDER SECURED LINES OF CREDIT AVAILABLE
TO BORROWER, AND (V) THE AMOUNT, IF ANY, NOT TO EXCEED $2,000,000, BY WHICH
ACCOUNTS RECEIVABLE OF THE BORROWER EXCEED ACCOUNTS PAYABLE OF THE BORROWER,
NET, IN CONNECTION WITH ANY OF THE FOREGOING, OF ANY ENCUMBRANCE, SETOFF OR
CLAIM AND MINUS ANY UNSECURED INDEBTEDNESS OF BORROWER.


 


THE FOREGOING SHALL SUPERSEDE SECTION 3.2 OF THE FOURTH AMENDMENT AND THE
“LIQUIDITY” COVENANT SET FORTH IN THE FOURTH AMENDMENT SHALL NO LONGER BE OF ANY
FORCE OR EFFECT.


 


2.20                           AMENDMENT AND RESTATEMENT OF SECTION 13(D). 
SECTION 13(D) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ AS
FOLLOWS:


 


(D)  OTHER INDEBTEDNESS. BORROWER OR ANY GUARANTOR SHALL FAIL TO PAY WHEN DUE
ANY INDEBTEDNESS OR ANY OTHER EVENT OCCURS WHICH, UNDER ANY AGREEMENT OR
INSTRUMENT RELATING TO SUCH INDEBTEDNESS, HAS THE EFFECT OF ACCELERATING OR
PERMITTING THE ACCELERATION OF SUCH INDEBTEDNESS, WHETHER OR NOT SUCH
INDEBTEDNESS IS ACTUALLY ACCELERATED.


 


2.21                           AMENDMENT OF SECTION 13(F).  SECTION 13(F) IS
HEREBY AMENDED TO ADD THE FOLLOWING AT THE END OF SUCH SECTION:  “, PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING ANYTHING IN THIS SECTION 13(F) TO THE CONTRARY,
BORROWER MAY LIQUIDATE, WIND-UP, DISSOLVE OR CEASE THE OPERATIONS OF MPC.”


 


2.22                           GENERAL AMENDMENT.  THE WORDS “INDEBTEDNESS FOR
BORROWED MONEY” ARE HERBY CHANGED TO “INDEBTEDNESS” EACH TIME THEY APPEAR.


 


3.                                       REPRESENTATIONS AND WARRANTIES OF
BORROWER.  BORROWER REPRESENTS, WARRANTS AND COVENANTS TO LENDER THAT:


 


3.1                                 BORROWER KNOWS OF NO DEFAULT OR EVENT OF
DEFAULT UNDER THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.


 


3.2                                 THIS AMENDMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS OR EQUITABLE PRINCIPLES RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


3.3                                 THE REPRESENTATIONS AND WARRANTIES OF
BORROWER SET FORTH IN SECTION 10 OF THE CREDIT AGREEMENT ARE CORRECT IN ALL
MATERIAL RESPECTS AS THOUGH MADE ON AND AS OF THE DATE OF THIS AMENDMENT
(PROVIDED, IF A REPRESENTATION OR WARRANTY WAS MADE AS OF A SPECIFIC DATE, SUCH
REPRESENTATION OR WARRANTY WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE MADE).


 


3.4                                 SINCE THE DATE OF THE LAST FINANCIAL
STATEMENTS DELIVERED BY BORROWER TO LENDER, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS, ASSETS, LIABILITIES (ACTUAL OR CONTINGENT), OPERATIONS,
CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF BORROWER AND ITS SUBSIDIARIES
TAKEN AS A WHOLE OR IN THE FACTS AND INFORMATION REGARDING SUCH ENTITIES AS
REPRESENTED TO LENDER TO DATE.


 


3.5                                 EXCEPT AS SET FORTH ON SCHEDULE 3.5 HERETO,
THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS PENDING OR TO
BORROWER’S KNOWLEDGE, THREATENED IN ANY COURT OR

 

9

--------------------------------------------------------------------------------


 


BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT PURPORT (X) TO MATERIALLY
AND ADVERSELY AFFECT BORROWER OR ANY OF ITS SUBSIDIARIES, OR (Y) TO AFFECT ANY
TRANSACTION CONTEMPLATED HEREBY OR THE ABILITY OF BORROWER TO PERFORM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


3.6                                 BORROWER IS IN MATERIAL COMPLIANCE WITH ALL
LAWS, INCLUDING SATISFACTION OF ALL TAX OBLIGATIONS PRIOR TO DELINQUENCY.


 


3.7                                 BORROWER IS IN COMPLIANCE WITH ALL INSURANCE
REQUIREMENTS IMPOSED UPON BORROWER UNDER THE LOAN DOCUMENTS.


 


3.8                                 BORROWER IS IN COMPLIANCE WITH THE NEGATIVE
COVENANTS SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AS AMENDED HEREIN.


 


4.                                       REPRESENTATIONS AND WARRANTIES OF
GUARANTORS.  EACH GUARANTOR BY ITS SIGNATURE BELOW REPRESENTS, WARRANTS AND
COVENANTS TO LENDER THAT:


 


4.1                                 SUCH GUARANTOR KNOWS OF NO DEFAULT OR EVENT
OF DEFAULT UNDER THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.


 


4.2                                 THIS AMENDMENT CONSTITUTES A LEGAL, VALID
AND BINDING OBLIGATION OF SUCH GUARANTOR, ENFORCEABLE AGAINST SUCH GUARANTOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS OR EQUITABLE PRINCIPLES
RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


4.3                                 SINCE THE DATE OF THE LAST FINANCIAL
STATEMENTS DELIVERED BY BORROWER TO LENDER, THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE IN THE BUSINESS, ASSETS, LIABILITIES (ACTUAL OR CONTINGENT), OPERATIONS,
CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF SUCH GUARANTOR TAKEN AS A
WHOLE OR IN THE FACTS AND INFORMATION REGARDING SUCH GUARANTOR AS REPRESENTED TO
LENDER TO DATE.


 


4.4                                 EXCEPT AS SET FORTH ON SCHEDULE 3.5 HERETO,
THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS PENDING OR TO
BORROWER’S KNOWLEDGE, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY THAT PURPORT (X) TO MATERIALLY AND ADVERSELY AFFECT SUCH
GUARANTOR, OR (Y) TO AFFECT ANY TRANSACTION CONTEMPLATED HEREBY OR THE ABILITY
OF GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


4.5                                 SUCH GUARANTOR IS IN MATERIAL COMPLIANCE
WITH ALL LAWS, INCLUDING SATISFACTION OF ALL TAX OBLIGATIONS PRIOR TO
DELINQUENCY.


 


5.                                       CONTINUING VALIDITY.  EXCEPT AS
EXPRESSLY MODIFIED OR CHANGED BY THIS AMENDMENT, THE TERMS OF THE CREDIT
AGREEMENT, THE NOTE AND ALL OTHER RELATED LOAN DOCUMENTS REMAIN UNCHANGED AND IN
FULL FORCE AND EFFECT. CONSENT BY LENDER TO THE CHANGES DESCRIBED HEREIN DOES
NOT WAIVE LENDER’S RIGHT TO STRICT PERFORMANCE OF THE TERMS AND CONDITIONS
CONTAINED IN THE CREDIT AGREEMENT, THE NOTE AND ALL OTHER LOAN AND SECURITY
DOCUMENTS AS AMENDED, NOR OBLIGATE LENDER TO MAKE FUTURE CHANGES IN TERMS.
NOTHING IN THIS AMENDMENT WILL CONSTITUTE A SATISFACTION OF THE INDEBTEDNESS
REPRESENTED BY THE NOTE.


 


6.                                       RELEASE.  BORROWER HEREBY RELEASES,
REMISES, ACQUITS AND FOREVER DISCHARGES LENDER AND ITS EMPLOYEES, AGENTS,
REPRESENTATIVES, CONSULTANTS, ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS,
PARTNERS, PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT
CORPORATIONS, AND RELATED CORPORATE DIVISIONS (COLLECTIVELY, THE “RELEASED
PARTIES”), FROM ANY AND ALL ACTIONS AND CAUSES OF ACTION, JUDGMENTS, EXECUTIONS,
SUITS, DEBTS, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, DAMAGES AND

 

10

--------------------------------------------------------------------------------


 


EXPENSES OF ANY AND EVERY CHARACTER, KNOWN OR UNKNOWN, DIRECT AND/OR INDIRECT,
AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR NATURE, FOR OR BECAUSE OF ANY MATTER
OR THINGS DONE, OMITTED OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES
PRIOR TO AND INCLUDING THE DATE OF DELIVERY HEREOF, AND IN ANY WAY DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO THE CREDIT AGREEMENT
(COLLECTIVELY, THE “RELEASED MATTERS”).  BORROWER ACKNOWLEDGES THAT THE
AGREEMENTS IN THIS SECTION ARE INTENDED TO BE IN FULL SATISFACTION OF ALL OR ANY
ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION WITH THE RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Borrower hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party, including Section 1542 of the California
Civil Code which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and Borrower may hereafter discover
facts in addition to or different from those which Borrower presently knows or
believes to be true, but that it is the intention of Borrower to hereby fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if Borrower should
subsequently discover that any fact that Borrower relied upon in delivering this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever.  Borrower acknowledges that Borrower is not relying upon and has not
relied upon any representation or statement made by Lender with respect to the
facts underlying this release or with regard to Borrower’s rights or asserted
rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Amendment and that Lender would not have
done so but for Lender’s expectation that such release is valid and enforceable
in all events.

 


7.                                       ENFORCEABILITY.  BORROWER REPRESENTS,
WARRANTS AND ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH
INDEPENDENT COUNSEL REGARDING THE LEGAL EFFECTS OF THIS AMENDMENT, AND THAT IT
IS EXECUTING THIS AMENDMENT OF ITS OWN FREE WILL AND ACCORD, FOR THE PURPOSES
AND CONSIDERATIONS SET FORTH HEREIN.  BORROWER HEREBY ACKNOWLEDGES THAT THIS
AMENDMENT IS BINDING AND ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAWS RELATING TO THE ENFORCEMENT OF CREDITOR’S RIGHTS GENERALLY AND BY
GENERAL EQUITABLE PRINCIPLES.  ANY LAW OR REGULATION THAT PROVIDES THAT THE
LANGUAGE OF A CONTRACT SHALL BE CONSTRUED AGAINST THE DRAFTER SHALL NOT APPLY TO
THIS AMENDMENT.


 


8.                                       MISCELLANEOUS.


 


8.1                                 BORROWER ACKNOWLEDGES AND AGREES THAT THE
EXECUTION AND DELIVERY BY THE LENDER OF THIS AMENDMENT SHALL NOT BE DEEMED TO
CREATE A COURSE OF DEALING OR AN OBLIGATION TO EXECUTE SIMILAR AMENDMENTS OR
SUBSTITUTIONS OF COLLATERAL UNDER THE SAME OR SIMILAR CIRCUMSTANCES IN THE
FUTURE.


 


8.2                                 THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE BORROWER, AND LENDER AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.

 

11

--------------------------------------------------------------------------------


 


8.3                                 THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


8.4                                 THIS AMENDMENT CONTAINS THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN.


 


8.5                                 IF ANY TERM OR PROVISION OF THIS AMENDMENT
SHALL BE DEEMED PROHIBITED OR INVALID UNDER ANY APPLICABLE LAW, SUCH PROVISION
SHALL BE INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS
AMENDMENT, THE CREDIT AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENTS OR RELATED
DOCUMENTS.


 


8.6                                 THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE MANUAL
SIGNATURE OF ANY PARTY HERETO THAT IS TRANSMITTED TO ANY OTHER PARTY OR ITS
COUNSEL BY FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE DEEMED FOR ALL PURPOSES
TO BE AN ORIGINAL SIGNATURE.

 

12

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AMENDMENT ON THE DATE FIRST
ABOVE WRITTEN.


 

THE UNDERSIGNED AGREE TO ALL THE TERMS AND CONDITIONS SET FORTH ABOVE.

 

BORROWER:

 

MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation

 

By:

/S/ JOHN P. DURKIN

 

Name:

John P. Durkin

 

Title:

Chief Financial Officer

 

 

 

 

By:

/S/ RYAN L. CHURCHILL

 

Name:

Ryan L. Churchill

 

Title:

Senior Vice President

 

 

 

 

LENDER:

 

 

 

AMERICAN AGCREDIT, FLCA

 

 

 

By:

/S/ GARY VANSCHUYVER

 

Name:

Gary VanSchuyver

 

Title:

Vice President

 

 

THE SIGNATURES OF GUARANTORS APPEAR ON THE FOLLOWING PAGE.

 

13

--------------------------------------------------------------------------------


 

GUARANTORS:

 

The undersigned Guarantors hereby consent to, ratify and approve the terms,
covenants, conditions and provisions of the foregoing Amendment, agree that the
guaranty(ies) executed by them shall be extended to include the obligations of
the Borrower under the Credit Agreement as amended by this Amendment, and join
in the release granted by Borrower to Lender in the foregoing Amendment.

 

KAPALUA LAND COMPANY, LTD., a Hawaii corporation

 

By:

/S/ JOHN P. DURKIN

 

Name:

John P. Durkin

 

Title:

Chief Financial Officer

 

 

 

 

By:

/S/ RYAN L. CHURCHILL

 

Name:

Ryan L. Churchill

 

Title:

Senior Vice President

 

 

 

 

 

 

 

MAUI PINEAPPLE COMPANY, LTD., a Hawaii corporation

 

By:

/S/ JOHN P. DURKIN

 

Name:

John P. Durkin

 

Title:

Chief Financial Officer

 

 

 

 

By:

/S/ RYAN L. CHURCHILL

 

Name:

Ryan L. Churchill

 

Title:

Member, Board of Directors

 

 

--------------------------------------------------------------------------------